Order, Supreme Court, Bronx County (Paul A. Victor, J), entered March 3, 2006, which granted the motion of defendants Armor Kone Elevator, Inc. and Montgomery Kone, Inc. to strike the answer of third-party defendant City of New York for failure to comply with discovery, unanimously affirmed, without costs.
The motion court properly exercised its discretion in striking third-party defendant’s answer pursuant to CPLR 3126 (3) in light of that party’s pattern of noncompliance with court orders and discovery demands over a six-year period (see Jones v Green, 34 AD3d 260 [2006]; Goldstein v CIBC World Mkts. Corp., 30 AD3d 217 [2006]; Min Yoon v Costello, 29 AD3d 407 [2006]; see also Kihl v Pfeffer, 94 NY2d 118 [1999]). Concur—Tom, J.P., Mazzarelli, Andrias, Williams and McGuire, JJ.